Appeal by the insurance carrier from a compensation award for partial disability. Claimant was employed as a helper on a milk truck. On February 22,1937, he was involved in an accident and sustained a fracture of the skull. There is evidence to indicate that he returned to work in apparent good health on March 20, 1937. On March 23, 1937, he was the victim of another accident, and subsequently underwent operative treatment. The award appealed from covers two periods of partial disability found to have resulted from the accident of March 23, 1937. Appellant did not become the insurance carrier until March 11, 1937. One of appellant’s chief contentions is that claimant’s disability was due solely to the first accident. There is evidence, however, to sustain the finding to the contrary, except there is no evidence to indicate that a fracture of the skull was caused by the second accident. The inclusion of a finding to this effect is evidently erroneous, but such error is not fatal in view of the fact that otherwise there is abundant evidence to sustain the remainder of the finding that the disabling symptoms, and the consequent disability, were a result of the second accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.